COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Frank and Senior Judge Overton
Argued at Chesapeake, Virginia


MARK ANTHONY GRETHEN
                                                                  MEMORANDUM OPINION* BY
v.      Record No. 3244-03-1                                       JUDGE ROBERT P. FRANK
                                                                      FEBRUARY 15, 2005
SANDRA LYNN GRETHEN


                     FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                                 Rodham T. Delk, Jr., Judge

                  Mark Anthony Grethen, pro se.

                  Sandra Lynn Kincaid, pro se.


        Mark Anthony Grethen, husband, appeals the final decree in a divorce action brought by

Sandra Lynn Grethen, wife. On appeal, he noted a total of fifteen questions presented. Questions

presented numbers 1, 3, 5 and 71 can be reduced to a single issue, i.e., whether the trial court erred

in not appointing a committee pursuant to Code §§ 53.1-221 to 53.1-228.1. As explained herein,

the remaining issues are procedurally defaulted. Because husband was a prisoner and was entitled

to a committee before the trial court awarded a distribution of property, we reverse and remand the

portion of the decree distributing the property of the parties.



        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
            1. “Defendant was entitled to the appointment of a committee.”
            3. “Failure to appoint a committee, directly or through a guardian ad litem, is both due
                process and jurisdictional defect.”
            5. “Requirements of ‘Estate of Prisoners’ codes are mandatory and jurisdictional.”
            7. “Equitable distribution of prisoner’s estate can not occur prior to the appointment of
                committee (proper party).”
                                         BACKGROUND

       Husband and wife had been married since 1982 and had five children. In 2001, husband

was convicted of six felonies, two of which involved sexual assault of two of his minor children.

He received a total sentence of twenty-six years.

       While husband was incarcerated for his felony convictions, wife filed a divorce suit

against him. Wife filed a “Petition for Appointment of Guardian Ad Litem,” seeking to appoint

husband’s mother as guardian ad litem. The court so ordered. Husband separately filed a

“Motion for Appointment of Guardian Ad Litem, Committee, or Conservator.” The court

revoked its previous order and appointed a series of other guardians ad litem who represented

husband throughout the litigation. Wife was represented by counsel.

       Husband then moved the court to dismiss the case. He argued in a “Memorandum of

Law” that failing to appoint a committee prior to a monetary award violates Code § 53.1-223.

The court denied husband’s motion to dismiss.

       The trial court entered a final decree of divorce on November 17, 2003 granting wife a

divorce and custody of the children. As for the equitable distribution, the court awarded three

parcels of real estate to wife. Husband’s guardian ad litem endorsed the final decree “Seen.”

       Husband noted his appeal. He filed no transcript or statement of facts as required by

Rule 5A:8(C). His appendix contained none of the pleadings, orders, testimony or incidents of

trial for the divorce action, as required by Rule 5A:25. With the exception of the committee

issue, appellant did not properly refer to “the page(s) of the transcript, written statement, record

or appendix where each question was preserved in the trial court” in violation of Rule 5A:20(C).




                                                -2-
                                            ANALYSIS

       On appeal, husband contends the trial court erred in not appointing a committee to protect

his interests. He further maintains the appointment of a guardian ad litem was insufficient to

satisfy the requirements of Code § 53.1-223.2

       “[W]e review the trial court’s statutory interpretations and legal conclusions de novo.”

Navas v. Navas, 43 Va. App. 484, 487, 599 S.E.2d 479, 480 (2004) (citing Sink v.

Commonwealth, 28 Va. App. 655, 658, 507 S.E.2d 670, 671 (1998)).

       Code § 53.1-223 provides:

                No action or suit on any claim or demand, except suits for divorce,
                actions to establish a parent and child relationship between a child
                and a prisoner and actions to establish a prisoner’s child support
                obligation, shall be instituted against a prisoner after judgment of
                conviction and while he is incarcerated, except through his
                committee. However, in any suit for divorce instituted against a
                prisoner, the court shall appoint a committee prior to any
                determination as to the property of the parties under § 20-107.3.

       “A primary rule of statutory construction is that courts must look first to the language of

the statute. If a statute is clear and unambiguous, a court will give the statute its plain meaning.”

Loudoun County Dep’t of Social Servs. v. Etzold, 245 Va. 80, 85, 425 S.E.2d 800, 802 (1993).

“Generally, the words and phrases used in a statute should be given their ordinary and usually

accepted meaning unless a different intention is fairly manifest.” Woolfolk v. Commonwealth,

18 Va. App. 840, 847, 447 S.E.2d 530, 534 (1994).

       By its clear terms, Code § 53.1-223 does not require the appointment of a committee for

prisoners in divorce suits, unless there is a determination as to property under Code § 20-107.3.

In the instant case, there was such a determination of property. The trial court awarded three

parcels of real estate to wife as her monetary award. No committee had been appointed.


       2
           The Motion for Appointment of Committee clearly preserves this issue.

                                                -3-
        We agree with husband that the appointment of a guardian ad litem3 does not satisfy the

mandate of § 53.1-223 since a committee’s responsibilities toward a prisoner’s estate go beyond

the particular litigation. The prisoner’s estate, both real and personal, is committed to the

committee. Code § 53.1-221(A). The committee “shall allow . . . a sufficient maintenance . . .

for the prisoner’s spouse and family . . . .” Code § 53.1-224. The committee must post a bond

and be subject to the provisions of Title 26 [Fiduciaries Generally]. Code § 53.1-221(C). The

committee may sue and be sued. Code § 53.1-222. The property of the prisoner passes to the

committee. Merchant’s Administrator v. Shry, 116 Va. 437, 442, 82 S.E. 106, 108 (1914).

        We thus conclude the committee’s responsibilities are ongoing, beyond representing the

prisoner in the civil action whereas a guardian ad litem’s role is limited to the particular

litigation.

        The language of Code §§ 53.1-221 through 53.1-224 is clear. A committee, not a

guardian ad litem, must be appointed. If the legislature had intended that a guardian ad litem

would satisfy the requirements of Code §§ 53.1-221 through 53.1-228.1, it would have so

indicated. Because of the substantial difference in the roles of a committee and that of a

guardian ad litem, and the clear, express language of the statute, we will not, nor can we, by an

act of interpretation, add “guardian ad litem” to Code §§ 53.1-221 through 53.1-228.1.




        3
            Code § 8.01-9(A) in pertinent part states:

                  A suit wherein a person under a disability is a party defendant shall
                  not be stayed because of such disability, but the court in which the
                  suit is pending, or the clerk thereof, shall appoint a discreet and
                  competent attorney-at-law as guardian ad litem to such defendant,
                  whether the defendant has been served with process or not.

        “A person convicted of a felony during the period he is confined” is a “person under a
disability.” Code § 8.01-2(6).

                                                  -4-
       Husband also contends that a committee must be appointed prior to the commencement

of the divorce suit. We disagree. Husband misreads the last sentence of Code § 53.1-223, which

requires the appointment of a committee “prior to any determination as to the property . . . .”

       “‘Where the legislature has used words of a plain and definite import the courts cannot

put upon them a construction which amounts to holding the legislature did not mean what it has

actually expressed.’” Tazewell County Sch. Bd. v. Brown, 267 Va. 150, 162, 591 S.E.2d 671,

676-77 (2004) (citation omitted).

       The Virginia Supreme Court has long held that “when analyzing a statute, we must

assume that ‘the legislature chose, with care, the words it used . . . and we are bound by those

words as we interpret the statute.’” City of Virginia Beach v. ESG Enters., 243 Va. 149, 153,

413 S.E.2d 642, 644 (1992) (quoting Barr v. Town and Country Properties, 240 Va. 292, 295,

396 S.E.2d 672, 674 (1990)). Black’s Law Dictionary defines “prior” as “preceding in time or

order.” Black’s Law Dictionary 1212 (7th ed. 1999).

       By the clear language of the statute, there is no requirement that the committee be

appointed prior to the institution of the divorce action. Indeed, if there were no equitable

distribution award, no committee would be required at all in a divorce action.

       We conclude that the trial court erred in not appointing a committee for husband prior to

the equitable distribution determination. The guardian ad litem representing appellant did not

satisfy the mandates of Code §§ 53.1-221 to 53.1-228.1.4




       4
        Appointment of a committee for a convict to defend a civil suit is a procedural
requirement that can be waived. Dunn v. Terry, 216 Va. 234, 239, 217 S.E.2d 849, 854 (1975).
The record reflects no specific waiver of the statute requirement. In fact, appellant asked for the
appointment of a committee.

                                                -5-
                                         DEFAULTED ISSUES

         Husband raises additional issues on appeal.5 They are all procedurally defaulted. Husband

filed no transcript or written statement of facts as required by Rule 5A:8. While the absence of the

transcript or statement of facts does not always deprive this Court of jurisdiction, the Court will

consider only those issues that may be decided without reference to a transcript or statement of

facts.

                      Because the judgment of the court below is presumed to be
                   correct, the onus is upon the appellant to provide the reviewing
                   court with a sufficient record from which it can be determined
                   whether the trial court erred as the appellant alleges. If an
                   insufficient record is furnished, the judgment appealed from will
                   be affirmed.

White v. Morano, 249 Va. 27, 30, 452 S.E.2d 856, 858 (1995) (citing Woods v. R. D. Hunt & Son,

Inc., 207 Va. 281, 287, 148 S.E.2d 779, 783 (1966)).

         When a transcript is indispensable to the determination of an issue, the absence thereof in

the record is a jurisdictional defect and requires dismissal of the claim. See Goodpasture v.

Goodpasture, 7 Va. App. 55, 57, 371 S.E.2d 845, 846 (1988) (holding that the trial court’s opinion

letter and order, along with other documents contained in the record, sufficiently set forth the

necessary facts to determine the issues on appeal). Here, we cannot resolve the remaining issues

without a transcript or written statement of facts. See Patterson v. City of Richmond, 39 Va. App.
5
             2.  “Plaintiff and family were entitled to support through defendant’s estate.”
             4.  “Defendant’s guardians ad litem were not knowledgeable of their duties.”
             6.  “Mandatory and jurisdictional ‘Estate of Prisoners’ code also protect others.”
             8.  “Appointment of unqualified parties as guardian ad litem violates the due process
                  clause . . . .”
             9. “Timely notice is required of all courts to all affected parties.”
             10. “Delays in action on motions before the court can result in prejudice.”
             11. “Duties of guardian ad litem exceed the scope of Code § 8.01-9.”
             12. “Court has other means to award fees to guardian ad litem.”
             13. “Untimely notice to ex parte violations can result in prejudice.”
             14. “Business matters, when owned by divorcing parties, should be heard.”
             15. “Social security numbers should not be contained within court documents.”
                                                    -6-
706, 717, 576 S.E.2d 759, 765 (2003) (“Because the appendix filed in this case does not contain

parts of the record that are essential to the resolution of the issue before us, we will not decide the

issue.”).

        Further, “[w]e will not search the record for errors in order to interpret the appellant’s

contention and correct deficiencies in a brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Because of the lack of a transcript or written statement, we cannot

determine whether these issues were preserved pursuant to Rule 5A:18. We conclude that Rule

5A:18 bars our consideration of those issues.

                                            CONCLUSION

        Finding husband was entitled to the appointment of a committee for the equitable

distribution component of the divorce action, but not for the divorce itself, we reverse the portion of

the decree distributing the property of the parties and remand for the trial court to appoint a

committee for husband and determine any marital award under Code § 20-107.3. All other aspects

of the divorce decree remain in effect.

                                                                                Reversed and remanded.




                                                  -7-